Protection of groundwater against pollution and deterioration (debate)
The next item is the report by Mrs Klaß on behalf of the Parliament and Council delegation to the Conciliation Committee on the protection of groundwater against pollution
(PE-CONS 3658/2006 - C6-8209;0382/2006 -.
rapporteur. - (DE) Madam President, Commissioner, Members of the Commission, ladies and gentlemen, the environment is a broad field; all human life on our continent is dependent on both air and water, and groundwater is among the most important and most vulnerable resources that we humans possess. It recovers lost quantity only very slowly, and regains its original state only very slowly after pollution; cleaning polluted groundwater can be done, if at all, only at enormous expense and with recourse to enormous technical resources.
Our experience with air is currently teaching us that all the measures we have taken over the past decade have proved insufficient to prevent climate change and all its deleterious side-effects. Where air is concerned, we in Europe can accomplish relatively little unless other industrial states around the world lend a hand. Where groundwater is concerned, here in Europe, we alone have the power to secure this precious good for future generations, and in that the precautions we take and the protection of the groundwater ecosystem are of the utmost importance.
This has been my core concern, the thing for which I, as rapporteur, have fought, and I am grateful to all those who have supported me in this, by which I mean primarily you, the Members of this House, for, without your convincing votes at first and second reading, we would not have been able to achieve the result that we did in the conciliation negotiations with the Council, even though we had the Commission's support. I would like to thank the Council and the representatives of the Commission for their constructive cooperation and for their support in the quest for compromises.
What, then, have we achieved? The protection of the groundwater ecosystem and the precautionary approach have been explicitly included, the latter of which meaning, with regard to groundwater, that water that is still clean must be kept in good or very good condition. It means not leaving action until the conditions defined by the limit and threshold values as 'poor' have already come about. The reversal of trends and deterioration are regulated in such a way that not only the transition from good to poor conditions, but also ongoing increases in values within a category are considered and have to trigger action. When laying down the threshold values for the materials described in part B of Annex 2, the Member States shall be required to take account of knowledge concerning toxicity to humans and the environment as well as of hydrological conditions, in other words, of background levels, in order to be able to take better account of the differing conditions from one European region to another.
For the purpose of reviewing the effectiveness of these measures, the introduction of a review clause was especially important. The observation on the Nitrate Directive in Annex 1 was deleted and the reference to it in Annex 4 has been expanded. The targets for protection and repair laid down by the Nitrate Directive and the Water Framework Directive in conjunction with this Groundwater Directive, which is derived from them, are comparatively stringent, and the new Article 11, on evaluation, is important in this regard. The Commission's reports on groundwater must include an assessment of this directive in its relation to other relevant environmental legislation - such as the Nitrate Directive - and of the degree to which it is in harmony with it. The wording of the directive has now been made clearer and less ambiguous, with concepts such as 'background concentration', 'starting point', or 'significant upward trend' being defined, and requirements that are unclear or open to reinterpretation being deleted. Where its implementation is concerned, the Member States are allowed more scope for devising their own solutions, with the possibility left open of contractual agreements between, for example, farmers, water treatment companies, and local authorities, and, when the directive is adapted in future, this House will be allowed more scope for its own input, since the new comitology procedure enables it to raise objections when the lists of pollutants, indicators and limit values are altered, and its consent is required before specific substances can be deleted from the list.
The rural development regulation makes it possible for agriculturalists to be compensated for losses of income sustained by them in consequence of constraints imposed on their management of their land in order to protect groundwater. We sought compromises, and we have managed to find them. I am firmly convinced that we will be able to sustain and defend all this. There are some irregularities remaining in the various language versions, and I ask the language service to iron them out. The new groundwater directive will be an effective aid in protecting our groundwater, and so I ask all of you to vote to accept that which has emerged from the Conciliation Committee.
Member of the Commission. (EL) Mr President, I would like to both congratulate and thank the Parliament delegation that participated in the Conciliation Committee on 17 October. In particular I would like to thank Mrs Roth-Behrendt, who chaired the Parliament delegation and rapporteur Mrs Klass on their outstanding work and the result they achieved.
The Conciliation Committee's discussions were constructive. As stated before by Mrs Klass, Parliament achieved positive results on certain important issues, especially on the vital issues of prevention of deterioration of groundwater and establishing quality standards for groundwater. I am positive that Parliament will endorse the good results achieved by its delegation.
The European Commission supports the document that was adopted by the Conciliation Committee.
on behalf of the PPE-DE Group. - (HU) When I entered the European Parliament two and a half years ago, I must admit I was afraid my fellow Members and I would become part of a Babelish confusion, and in fact, we would be able to do very little in terms of making decisions affecting half a billion citizens in Europe.
Well, now I am standing here and I can say that yesterday we helped to deliver the new chemical industry law, and today I may be actively involved in delivering another piece of legislation offering great hope: the law on groundwater protection. I have spoken a great deal with Mrs Klaß, whom I would like to thank at this point for her selfless efforts, about how important and significant this law is. About how we cannot be allowed to pollute the water we drink, without which life on Earth cannot be sustained.
It is not that anyone would have argued against the principle of it, but when it got down to the nitty-gritty, touching on actual cooperation between Member States, nitrate limit values and protection zones, some countries started giving their own interests priority over the Community's interests.
Finally, however, common sense prevailed and the agreement was adopted. As a result of the successful 'trialogues', every citizen in Europe, regardless of whether their country shares a groundwater base with another country or not, is now in the same position, and will be able to enjoy a considerably higher level of water quality and safety than before.
It is now up to the Member States as to how they implement this law, how they integrate groundwater protection into their rural development policy and how they encourage agricultural practices to be adapted to this new directive. Congratulations to Mrs Klaß, the Commission and Council on this water protection law which is of great importance to Europe.
on behalf of the PSE Group. - (ES) Madam President, Commissioner, ladies and gentlemen, I would like firstly to congratulate Mrs Klaß and the other Members for their work on the drawing up of this report. I believe the result to be positive, thanks to the work of this House, which has improved it considerably, to the efforts that the Commission has made in helping us, and also, lastly, to the understanding of the Council in the Conciliation Committee.
Groundwater provides around 65% of all of Europe's drinking water. The fact that we have obtained a definition of deterioration and that precaution and prevention are now seen as a principle, is really very positive. In order to protect the environment as a whole and human health in particular, we must prevent and reduce the dangerous concentration of harmful pollutants in groundwater, I believe that this Directive is moving very much in the right direction.
The quality of water and, hence, the health of human beings are threatened by the presence of high concentrations of nitrates, pesticides, heavy metals, hydrocarbons and a long list of pollutants. I am therefore particularly pleased with the agreement that we have reached with the Council, which will make it possible to implement a whole series of rules for preventing pollution and protecting groundwater.
These rules will oblige the Member States to prevent or restrict the entry of dangerous substances into groundwater, and in this field it is also very important that we take account of the different hydro-geological conditions in the different regions of Europe, because soil that continuously receives water is not the same as dry soil, which faces other kinds of problems.
Furthermore, I would like to stress the possibility for the Member States to establish protection areas of a size that the water authority, or other competent national body, considers necessary in order to protect drinking water supplies. I believe that this is one of the most important elements to have been introduced.
I would like to end by calling on the Members to vote in favour of this report and I hope that the States will implement these measures as soon as possible, with a view to preserving the environment and protecting human health, thereby moving us in the direction of the sustainable Europe that we all want to see.
on behalf of the ALDE Group. - Madam President, Commissioner, my congratulations to the rapporteur Mrs Klaß, the EP delegation chairwoman, Mrs Roth-Behrendt, Commissioner Dimas, the Council and all those who have made it possible for this directive to go through conciliation successfully.
Many will say that this directive is long overdue, and they are most probably right. But, as my English colleagues wisely say, better late than never. Many will also say that this directive does not go far enough in ensuring the utmost protection of our groundwater and they, too, are probably right; but when the issue at hand is so complicated and when the stakes and stakeholders involved are so numerous and significant, the need for an agreed compromise is paramount and essential. Indeed, some compromises were made, for example on nitrates and on the revision clause period, but these were part of an overall balanced and fair agreement.
On the other hand, issues like the protection of public health being sufficient justification for laying down more stringent limit values for pollutants such as pesticides were correctly re-emphasised in the directive. Additionally, and most significantly, reference to the water framework directive was justifiably included in a recital. But, perhaps most significantly, the EP delegation secured a broader role for Parliament in future decision-making and consequently a role in overall surveillance of correct and adequate implementation. Indeed, implementation is an area where I feel that weaknesses may emerge and it cannot be emphasised too strongly that a watchful eye and strict adherence to the rules and regulations must be achieved if we are to secure high quality of our valuable groundwater reserves for ourselves and for future generations of Europeans.
In conclusion, we have before us a balanced and most satisfactory compromise that deserves our full and undivided support.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, Mrs Klaß, Commissioner, that the groundwater directive has not been watered down amounts to a tremendous success, and the proposals now made are a real step in the right direction, although we would, of course, have expected even more.
As we know, 80% of all drinking water is derived from groundwater, but 40% of Europe's groundwater is already polluted. In Germany, the pollution of rivers in North Rhine-Westphalia and Bavaria through fluorinated tensides has made it abundantly clear in just what peril our number one nutrient now is. That the groundwater directive now contains a legally binding ban on the introduction of pollutants into groundwater must be counted a success, and it is to be hoped that this will bring in strict and efficient measures for sustainable water protection.
It is cause for rejoicing that Parliament has torn up the 'shopping list' of derogations from second reading, and fortunate that the agricultural lobby's feeble excuses for upper limits on nitrate have been thrown out; even farmers have to comply with the 50 microgram/litre tolerance limit, which is not actually that much to expect of them. Nitrate is associated with cancer, and it has been found in Germany in concentrations of up to seven times those that are permitted, which makes it abundantly clear just how disturbing the situation is.
If this precious resource of ours is to be effectively protected, what we could actually do with is a limit value of less than 25 micrograms per litre. Nitrates pollution continues to be the biggest and the most expensive problem where the protection of European groundwater is concerned, and so I regard it as seriously negligent of this House, and the Council too, to fail to push the case for protection against nitrates in order to set ambitious targets for it, but the fact that it has been confirmed and laid down that groundwater is, as such, to be protected, constitutes a major triumph.
We still know too little about the characteristics of our ecosystem, for preventive protection of groundwater is ten times as beneficial as measures to clear up the damage after it has been done, which are, in many cases, impossible. We need to adopt the groundwater directive, and it must be the starting point for further measures to protect the environment. In the forthcoming process of producing legislation on pesticides, I shall, in my capacity as rapporteur for the Committee on the Environment, be paying very special attention to the maximum quantities of pesticides in groundwater, for it is important that that be dealt with if the groundwater is to be better protected.
on behalf of the UEN Group. - (PL) Madam President, the Directive on the protection of groundwater from pollution and deterioration is a necessary document. It will have a positive effect on access to drinking water and water used in farming and industry, of which there is a shortage in many regions within the European Union.
Water is an economic and humanitarian matter in these regions. Water shortages and the poor quality of the water available mean that it often needs to be delivered to holdings, where people work and live, from places ranging from a few to more than a dozen kilometres away.
The Directive does not restrict the implementation of national policies, which take into account the specific circumstances of individual countries. It is a document which represents a compromise between our wishes and reality. In its approved form, it is a document that is worth adopting. I would like to thank the rapporteur, Mrs Klaβ, for her work. The UEN Group will support the jointly approved text of the Directive.
on behalf of the IND/DEM Group. - (NL) Madam President, I too should like to congratulate Mrs Klaβ warmly on the result achieved. Although the circumstances with regard to groundwater can be very different and the effects do not always extend across the border, it is useful nevertheless to have the prospect of a sound groundwater directive. We have even managed to bring in the more ambitious requirement that the quality of groundwater should not deteriorate, and so, rather than fighting a running battle, we really are clamping down on pollution.
I am pleased that the directive has taken into consideration the specific protection measures that are already in place in some Member States, and I say that with particular reference to Denmark, which applies strict standards for pesticides on account of the fact that groundwater is used directly as drinking water.
Although the Treaty already provides for this, it is good that this directive explicitly confirms that Member States are allowed to take further action.
Finally, I should like to add that the option of withdrawing the current Nitrate Directive should be given serious consideration. The objective, a limit value for nitrate, has already been laid down. An effective regulation for the measuring method is also in place now. The Nitrate Directive is now only about the means to achieve this end. As I see it, the means should remain secondary to the end. The mother can now throw away the bathwater with confidence, because the baby has now been washed, the mother, of course, being the framework directive on water, the bathwater being the Nitrate Directive and the daughter being the Groundwater Directive.
Madam President, the Commission, the Council and Parliament have all talked much of better regulation and removing duplication. Yet here we have a new groundwater directive not to consolidate or replace, but to supplement, the existing directives: the Water Framework Directive and the Nitrates Directive.
The overregulated farmer, instead of having one clear-cut directive with which to comply, has to contend with aspects of four directives on this subject. So, far from the promised rationalisation of legislation, we seem to be seeing more proliferation. As for the assurance that loss of income suffered by farmers as a result of restriction on farming practices can be offset under the Rural Development Regulation, that is of no comfort in a country like the United Kingdom, where a large part of the funding for rural development is coming from the farmers themselves, through top-slicing their single farm payments via the misnamed 'voluntary modulation'.
(DE) Madam President, I, too, would like to thank Mrs Klaß for the outstanding work she has done. When one first comes to the subject, one asks oneself who actually can be opposed to the protection of groundwater; one ought, of course, to immediately answer that question with 'nobody', but, as we see, we have among us a number of Members from the United Kingdom who still take the view that these are rules and regulations of which we have no need.
It must, though, be clear to anyone that our primary source of sustenance, on which we depend for our existence more than on anything else, needs to be protected. Perhaps the news has reached even the United Kingdom that groundwater does not stop at national borders, and that is why we have the task of enacting regulations applicable to Europe as a whole. What is being taken here is a first step, and in that respect at any rate, Mrs Breyer has got it right. We must keep on working on this, but let us just remember that we have laid down standard values for pesticides and for nitrates, and the Member States are mandated to specify, subject to their own national circumstances, limit values for ten other pollutants. We have managed, through tough negotiations, to bring in a prohibition of deterioration. All these things are milestones as we journey in the right direction, and it really would be completely wrong to say that Europe is doing nothing in this area.
Perhaps I might also point out that it is now, in fact, possible to use European funds to compensate for the losses in income of which some Members have spoken, and so, in other words, the European Union is helping, by making the necessary funds available, the farmers, some of whom would certainly find implementing this problematic. It is also for the Member States to put in place comparable rules by way of standardised measurement and testing procedures. As I see it, we have taken a very good step in the right direction, but it is only a first step, and we have more work to do. I think it would be fundamentally wrong to demand 'less Europe' in this area.
(DE) Madam President, I too would like to join in the congratulations to our rapporteur, Mrs Klaß; the adoption of this compromise from the conciliation committee brings us to the end of the process of legislating on this extremely important matter.
Groundwater is the most vulnerable of the European Union's fresh water resources, and is one of the main sources for the public water supply not only in my own country but also in many other European regions. Uniform standards for the most important pollutants, applicable right across Europe, are essential to the protection of our groundwater, for it is these alone that can prevent distortions of competition and environmental dumping. This directive lays down limit values for nitrates and pesticides right across Europe, leaving it to the Member States to bring in their own threshold values for other pollutants such as arsenic, mercury, lead and chlorine.
The limit value laid down for nitrate is 50 mg. It is fortunate that this House's demands, and the pressure it brought to bear, meant that the derogations provided in the Common Position in respect of agricultural activities could be deleted, for it is still the case that agriculture is primarily responsible for the pollution of our groundwater in many European regions, and if it is to be better protected, the practices of those engaged in agriculture and forestry in many parts of Europe will have to change.
The directive on the protection of groundwater obliges the Member States to take all action necessary to prevent hazardous substances finding their way into groundwater. That they will in future be obliged to actually take these steps and will no longer be allowed merely to aim to do so is another of the significant triumphs of the conciliation process.
Even though the right of the Member States to take more stringent measures is already specified in the treaties, I am delighted that this principle has once again been explicitly entrenched in the groundwater directive.
(FR) Madam President, Commissioner, ladies and gentlemen, water is one of the most abundant resources on the planet: the oceans and seas cover 70% of the Earth's surface and produce three quarters of the oxygen we breathe. However, we can only actually use 1% of this water, and many human activities are putting a major strain on the resource. Polluted water, regardless of where the pollution comes from, gets back into nature one way or another, and is therefore liable to harm human health and the environment.
This proposal for a directive is a step forward for the protection of groundwater and in preventing its deterioration, because it provides for compliance with the precautionary principle, specifically in Article 6. It will now be the responsibility of the Member States to take the necessary measures to prevent and limit the discharge of hazardous substances by defining zones to guarantee the protection of the bodies of water in question. Farmers will be able to obtain compensation to cover the loss of revenue attributable to the obligations imposed in the protection zones, particularly in drinking water catchment zones. Parliament will also be more deeply involved in future decisions, because it will be able to oppose amendments to the list of pollutants.
I would therefore like to thank our rapporteur, Mrs Klaß, and Mr Florenz and Mrs Roth-Behrendt for the tenacity they demonstrated during the negotiations with the Council and the Commission. Parliament's delegation succeeded in toughening the obligations imposed on Member States with regard to the protection of groundwater. Under these circumstances, I recommend that we adopt the joint draft at third reading.
(SV) Madam President, we have reached agreement, and it is now important that these things be properly implemented. I should, of course, have liked the Member States to have been forced to take measures whenever a tendency to exceed the limit values is noted instead of once we have already damaged the groundwater irreparably. In spite of everything, however, this compromise has its advantages. I am particularly pleased about the opportunity it gives countries to ban dangerous chemicals throughout their territories in order to protect their drinking water. I think that this is a good addition.
We must remember that, in the future, it is climate change that may be still more of a factor in destroying the groundwater. It is important for us to take measures to combat climate change, as a further problem will arise if there are floods that sweep through, for example, poison stores in factories, causing the poison to end up in our watercourses and then to sink down into the groundwater. Firstly, then, we need the Groundwater Directive, but we must solve the climate problems if we are to have a chance of protecting the groundwater in the future.
Madam President, I also wish to thank Mrs Klaß and the parliamentary team. At this stage in the process so much has been said that I shall use this minute to recall some basics on groundwater.
It is important to remember that groundwater is very different to surface water, which moves in a continuously renewing cycle of flow, evaporation, precipitation and flow. Only some groundwater is renewable and it can take water a very long time to percolate through the layers of the Earth's crust to renew the underground source which we can so quickly deplete. Some sources of groundwater are not renewable. We sink wells which, once exploited, go dry.
Lastly, pollution works in two ways. Groundwater may be safe to use or it may not. During the UN International Water Decade in the 1980s, deep bore wells were drilled in parts of water-starved India. By the end of the decade people were beginning to show symptoms of skeletal sclerosis. Now six million people suffer from severe skeletal sclerosis and 66 million to a lesser degree from naturally contaminated water. As we search for more sources of water, it is important that groundwater be protected from pollution, but it is also important to remember that protection from pollution works two ways.
Madam President, I want to thank the rapporteur, Mrs Klaß, and the Chair of the Conciliation Committee, Mrs Roth-Behrendt, for this very good report and for the agreement that was achieved with the Council. Clean water is, clearly, vital to life, and we are fortunate in Europe to have, at least relatively speaking, an abundant supply. We must maintain, and indeed improve, the quality of that supply, reversing the damage already done. I believe that in Ireland, in particular, considerable damage has been done by illegal landfill sites and the abundant spreading of pig slurry by farmers on land.
Despite the concessions made to the Council, I still believe we have a strong defence of the environment and water supply here. The key points are the 'protection against deterioration' requirement on Member States, the requirement that nitrate quality standards be consistent with the Water Framework Directive and the requirement for a revision to be carried out every six years.
Finally, I want to refer to the enhanced role of Parliament under the new comitology procedure.
The debate is closed.
The vote will take place at noon today.
(The sitting was suspended at 11.00 p.m. and resumed at 11.30 p.m.)